Citation Nr: 1433750	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-30 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to January 28, 2010, for posttraumatic stress disorder (PTSD), based on clear and unmistakable error (CUE) in the December 1993 rating decision that denied entitlement to service connection for PTSD.

2.  Entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971, including combat service in the Republic of Vietnam.  His awards include the Combat Infantryman Badge, Bronze Star Medal with "V" Device, and Army Commendation Medal with "V" Device and three oak leaf clusters.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2010 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The June 2010 rating decision granted service connection for PTSD effective January 28, 2010.  The March 2013 rating decision granted a higher rating of 70 percent for PTSD and denied entitlement to a TDIU.

In July 2013 the Veteran testified before the undersigned Veterans Law Judge via video-conference.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied service connection for PTSD because the evidence did not show a diagnosis of that disability.

2.  The correct facts as they were known at the time were not before the adjudicator and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the December 1993 adjudication.

3.  A January 1993 VA treatment record contained a diagnosis of PTSD.  The Veteran filed his claim of entitlement to service connection for PTSD on April 21, 1993, more than one year after separation from service.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service connection for PTSD contained CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.105 (2013).

2.  The criteria for an effective date of April 21, 1993, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the RO committed CUE in its December 1993 rating decision by denying the claim of service connection for PTSD.  For the reasons set forth below, the Board agrees.

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).  Here, a December 1993 rating action denied service connection for PTSD.  It is undisputed that the Veteran did not file a timely notice of disagreement (NOD) challenging the December 1993 determination.  If a Veteran does not file a timely NOD within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995); Bustos, 179 F.3d at 1380-81. 

Here, the correct facts, as they were known at the time, were not before the adjudicator.  Specifically, a VA treatment record from the Nashville VA Medical Center (VAMC) dated in January 1993 contains a clear diagnosis of PTSD.  This record was constructively before VA at the time of the December 1993 rating decision.  Bell v. Derwinski, 2 Vet. App. 611  (1992).  However, the rating decision did not consider this evidence in its determination (the only considered evidence listed is an August 1993 VA examination).  Thus the first prong of the Russell test is satisfied.

The December 1993 rating decision denied the claim of entitlement to service connection for PTSD because the condition "[is] not diagnosed based on the evidence of record."  In fact, the evidence of record constructively contained the January 1993 diagnosis of PTSD, and if had been before the adjudicator, the reason for denial would not have existed.  The RO's error in not applying the law to the facts of record manifestly changed the outcome of the case.  Thus, the error is undebatable and, had it not been made, would have "manifestly changed the outcome" of the decision.  

Based on the record and law as it existed at the time the December 1993 final decision was issued, the Board finds that the December 1993 denial of entitlement to service connection for PTSD was clearly and unmistakeably erroneous.  

The provisions governing the assignment of the effective date of an award of direct service connection for claims received after October 1, 1984, as this claim was, are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2)(i).  The Veteran separated from service in July 1971 and filed his claim on April 21, 1993.  When the claim is received more than one year after separation from service, the effective date will be the date of receipt of the claim, or date entitlement arose, whichever is later.  Here, the date of receipt of the claim is April 21, 1993.  The January 1993 diagnosis of PTSD shows that entitlement to service connection arose prior to April 21, 1993; however it is the later of the two dates that becomes the effective date.  Accordingly, the Veteran is entitled to an earlier effective date of April 21, 1993, for service connection for PTSD.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of April 21, 1993, for the award of service connection of PTSD is granted.

REMAND

In a March 2013 rating decision, the RO granted a higher rating of 70 percent for PTSD and denied entitlement to a TDIU.  The Veteran filed a timely NOD with that rating decision in April 2013.  38 C.F.R. §§ 20.201, 20.302(a) (2013).  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claims of entitlement to a rating in excess of 70 percent for PTSD, and entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


